DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/071941 filed on July 11, 2022 in which Claims 2-12 and 14-20 are presented for examination.

Status of Claims
Claims 1 and 13 are cancelled.  Claims 2-12 and 14-20 are pending, of which claims 2-12 and 14-20 are allowable.  

Allowable Subject Matter
Claims 2-12 and 14-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. Claims are renumbered as Claims 1-18.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

11. The SoC of claim 10, wherein a plurality of processing circuits are coupled with the masking circuit, and configured to receive the plurality of fault reactions when the mode signal indicates the invasive mode, and generate a plurality of output signals, and wherein the reaction identification circuit is further configured to receive the plurality of output signals and generate diagnostic information based on the categorized plurality of fault events, the plurality of fault reactions, and the plurality of output signals.


Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “a masking controller that is configured to generate a mode signal, wherein the mode signal is indicative of at least one of a non-invasive mode and an invasive mode; and a masking circuit that is coupled with a reaction identification circuit of the fault controlling circuit and the masking controller, and configured to receive the plurality of fault reactions and the mode signal, mask the plurality of fault reactions when the mode signal indicates the non-invasive mode, and output the plurality of fault reactions when the mode signal indicates the invasive mode”, in Claims 10 and 19; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 2-12 and 14-20 are hereby allowed.


Relevant Prior Art
From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Hofig et al. (U.S. Patent Application No. 2020/0166933), hereinafter “Hofig”.  Hofig is cited on PTO-892 filed 7/27/2022.
	Hofig: ¶ 11 teaches he individual subsystems are each provided with a communication unit, which in principle can be any kind of transmitting-receiving device, in particular based on wireless data transmission technologies. When one of the subsystems detects a safety critical fault or malfunction that requires immediate corrective action, this particular subsystem is able to send a corresponding malfunction signal to the other subsystems, which then can react in an appropriate way.

Although conceptually similar to the claimed invention of the instant application, Hofig does not teach a masking circuit receiving a fault associated with a non-invasive or invasive signal and masks the non-invasive fault.
-Aljanabi (US Patent Application 2020/0234513) (¶ 10) teaches a remote cloud-based fault urgency assessment device is included, wherein upon receipt of the troubleshooting result signal the data transfer device converts the troubleshooting result signal to a wireless signal which is forwarded to the remote cloud-based fault urgency assessment device, the remote cloud-based fault urgency assessment device identifying if the troubleshooting result signal defines an urgent issue.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAI E BUTLER/           Primary Examiner, Art Unit 2114